914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter Michael PASCO, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 89-4134.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1990.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Walter M. Pasco, a Ohio prisoner proceeding pro se, appeals from the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The issue on appeal is whether the district court erred by denying habeas relief in light of the trial court's denial of Pasco's appointed counsel's motion for a continuance and motion for leave to withdraw in favor of retained counsel.


3
Upon review, we find no error.  The record makes it clear that the trial court complied with this court's holding in Wilson v. Mintzes, 761 F.2d 275, 281 (6th Cir.1985).


4
Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the district court's memorandum and order dated November 28, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.